--------------------------------------------------------------------------------

EXHIBIT 10.11


PULSE ELECTRONICS CORPORATION
INDEMNIFICATION AGREEMENT


This Indemnification Agreement is made this ___ day of ______________ between
_________________ (“Indemnitee”) and PULSE ELECTRONICS CORPORATION, a
Pennsylvania corporation (“Pulse”).


In consideration of the mutual covenants and conditions set forth below, the
parties hereto, intending to be legally bound, hereby agree as follows


1.  Pulse shall indemnify the Indemnitee in any instance whereby the Indemnitee
was or is a party or is threatened to be made a party to any threatened, pending
or completed action, suit or proceeding, whether civil, criminal, administrative
or investigative (other than an action by or in the right of Pulse) by reason of
the fact that he is or was a director or officer of Pulse, or is or was serving
at the request of Pulse as a director or officer of another corporation,
partnership, joint venture, trust or other enterprise, against expenses
(including attorneys' fees), judgments, fines and amounts paid in settlement
actually and reasonably incurred by him in connection with such action, suit or
proceeding if he acted in good faith and in a manner he reasonably believed to
be in or not opposed to the best interests of Pulse, and, with respect to any
criminal action or proceeding, had no reasonable cause to believe his conduct
was unlawful.  The termination of any action, suit or proceeding by judgment,
order, settlement, conviction, or upon a plea of nolo contendere or its
equivalent, shall not, of itself, create a presumption that the Indemnitee did
not act in good faith and in a manner which he reasonably believed to be in or
not opposed to the best interests of Pulse, and, with respect to any criminal
action or proceeding, had reasonable cause to believe that his conduct was
unlawful.


2.  Pulse shall indemnify the Indemnitee in any instance whereby the Indemnitee
was or is a party or is threatened to be made a party to any threatened, pending
or completed action or suit by or in the right of Pulse to procure a judgment in
its favor by reason of the fact that he is or was a director or officer of
Pulse, or is or was serving at the request of Pulse as a director or officer of
another corporation, partnership, joint venture, trust or other enterprise
against expenses (including attorneys' fees) actually and reasonably incurred by
him in connection with the defense or settlement of such action or suit if he
acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interest of Pulse.  No such indemnification against expenses
shall be made, however, in respect of any claim, issue or matter as to which the
Indemnitee shall have been adjudged to be liable for negligence or misconduct in
the performance of his duty to Pulse unless and only to the extent that the
Court of Common Pleas of the county in which the registered office of Pulse is
located or the court in which such action or suit was brought shall determine
upon application that, despite the adjudication of liability but in view of all
the circumstances of the case, the Indemnitee is fairly and reasonably entitled
to indemnity for such expenses which the Court of Common Pleas or such other
court shall deem proper.
 
 
1

--------------------------------------------------------------------------------

 


3.  Indemnification under paragraphs 1 and 2 of this Agreement shall be made by
Pulse when ordered by a court or upon a determination that indemnification of
the Indemnitee is proper in the circumstances because he has met the applicable
standard of conduct set forth in those paragraphs.  Such determination shall be
made (1) by the board of directors by a majority vote of a quorum consisting of
directors who were not parties to such action, suit or proceeding, or (2) if
such a quorum is not obtainable, or, even if obtainable a quorum of
disinterested directors so directs, by independent legal counsel in a written
opinion or (3) by the stockholders.


4.  In addition to and notwithstanding the limited indemnification provided in
paragraphs 1, 2 and 3 of this Agreement, Pulse shall indemnify and hold harmless
the Indemnitee of, from and against any and all liability, expenses (including
attorneys' fees), claims, judgments, fines and amounts paid in settlement,
actually incurred by the Indemnitee in connection with any threatened, pending
or completed action, suit or proceeding, whether civil, criminal, administrative
or investigative (including but not limited to any action by or in the right of
Pulse), to which the Indemnitee is, was or at any time becomes, a party, or is
threatened to be made a party, by reason of the fact that the Indemnitee is, was
or at any time becomes, a director or officer of Pulse, or is or was serving or
at any time serves at the request of Pulse, as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust or other person
of any nature whatsoever.  Nothing contained in this paragraph 4 shall authorize
Pulse to provide, or entitle the Indemnitee to receive, indemnification for any
action taken, or failure to act, which action or failure to act is determined by
a court to have constituted willful misconduct or recklessness.


5.  Expenses incurred in defending a civil or criminal action, suit or
proceeding of the kind described in paragraphs 1, 2 and 4 of this Agreement
shall be paid by Pulse in advance of the final disposition of such action, suit
or proceeding upon receipt of an undertaking, by or on behalf of the Indemnitee,
to repay such amount if it shall ultimately be determined that he is not
entitled to be indemnified by Pulse.


6.  The indemnification, advancement of expenses and limitation of liability
provided in this Agreement shall continue after the Indemnitee has ceased to be
a director or officer of the corporation and shall inure to the benefit of the
heirs, executors and administrators of the Indemnitee.


7.  Nothing herein contained shall be construed as limiting the power or
obligation of Pulse to indemnify the Indemnitee in accordance with the
Pennsylvania Business Corporation Law as amended from time to time or in
accordance with any similar law adopted in lieu thereof.  The indemnification
and advancement of expenses provided under this Agreement shall not be deemed
exclusive of any other rights to which the Indemnitee seeking indemnification or
advancement of expenses may be entitled under any agreement, vote of
shareholders or directors, or otherwise, both as to action in his official
capacity and as to action in another capacity while holding that office.


8.  Pulse shall also indemnify the Indemnitee against expenses, including
attorneys' fees, actually and reasonably incurred by him in enforcing any right
to indemnification under this Agreement, under the Pennsylvania Business
Corporation Law as amended from time to time or under any similar law adopted in
lieu thereof.
 
 
2

--------------------------------------------------------------------------------

 


9.  The Indemnitee, having been asked to serve as director, officer, employee or
agent of Pulse or serving, at the request of Pulse, as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise, is deemed to do so with knowledge of and in reliance upon the
rights of indemnification provided in this Agreement, in the Pennsylvania
Business Corporation Law as amended from time to time and in any similar law
adopted in lieu thereof.


10.  If the Indemnitee is entitled under any provision of this Agreement to
indemnification by Pulse for any portion of any action, but not, however, for
the total amount thereof, Pulse shall nevertheless indemnify Indemnitee for the
portion of the action to which the Indemnitee is entitled.


11.  If a claim for indemnification under this Agreement is not paid in full by
Pulse within thirty (30) days written notice of the claim from the Indemnitee,
the Indemnitee may any time thereafter bring suit against Pulse to recover the
unpaid amount of the claim and, if successful in whole or in part, the claimant
shall also be entitled to be paid the expense of prosecuting such claim.  In any
such suit, the burden of proof shall be on Pulse to prove the claimant is not
entitled to such payment.


12.  This Agreement shall be subject to and construed and enforced in accordance
with the laws of the Commonwealth of Pennsylvania, without giving effect to
principles of conflicts of laws.  Pulse and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the Commonwealth of Pennsylvania
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the courts of the
Commonwealth of Pennsylvania in and for Bucks County, which shall be the
exclusive and only proper forum for adjudicating such action.


13.  The provisions of this Agreement shall be severable in the event that any
of the provisions hereof (including any provision within a single section,
paragraph or sentence) are held by a court of competent jurisdiction to be
invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law.  Furthermore, to the
fullest extent possible, the provisions of this Agreement (including each
portion of this Agreement containing any provision held to be invalid, void or
otherwise unenforceable, that is not itself invalid, void or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, illegal or unenforceable.


14.  This Agreement may be executed in one or more counterparts, all of which
together shall constitute a single instrument.


15.  This Agreement contains the entire understanding between Pulse and the
Indemnitee relating to the subject matter hereof and supercedes any prior
understanding, arrangement or agreement relating to the subject matter
hereof.  This Agreement may not be modified in any manner, except by written
amendment duly executed by each of the parties hereto.  This Agreement may not
be assigned by either party without the prior written consent of the other
party.
 
 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto, with the intent to be legally bound
hereby, have duly executed this Agreement on the date indicated above.
 
 
 

    PULSE ELECTRONICS CORPORATION                       Name:     Title:        
              [Name of Indemnitee]

 
 
4

--------------------------------------------------------------------------------